UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-32361 METROPOLITAN HEALTH NETWORKS, INC. (Exact name of registrant as specified in its charter) Florida 65-0635748 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 777 Yamato Road, Suite 510 Boca Raton, Fl. (Address of principal executive offices) (Zip Code) (561) 805-8500 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[X] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding atJuly 28, 2011 Common Stock, $001 par value per share 41,113,906shares 1 Metropolitan Health Networks, Inc. Index Page Part I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Income for theThree and Six Months Ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Six MonthsEnded June 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 1A Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6. Exhibits 39 SIGNATURES 39 2 PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS METROPOLITAN HEALTH NETWORKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) (in thousands, except share amounts) ASSETS CURRENT ASSETS Cash and equivalents $ $ Investments, at fair value Due from Humana, net Prepaid income taxes - Deferred income taxes Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net of accumulated depreciation and amortization of $3,297 and $3,443 in 2011 and 2010, respectively RESTRICTED CASH AND INVESTMENTS DEFERRED INCOME TAXES, net of current portion IDENTIFIABLE INTANGIBLE ASSETS, net of accumulated amortization of $1,114 and $1,238 in 2011 and 2010, respectively GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued payroll and payroll taxes Accrued expenses Current portion of long-term debt TOTAL CURRENT LIABILITIES LONG-TERM DEBT, net of current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Series A preferred stock, par value $.001 per share; stated value $100 per share; 10,000,000 shares authorized; 5,000 issued and outstanding Common stock, par value $.001 per share; 80,000,000 shares authorized; 41,087,000 and 40,750,000 issued and outstanding at June 30, 2011 and December 31, 2010, respectively 41 41 Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 METROPOLITAN HEALTH NETWORKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) (in thousands, except per share amounts) REVENUE $ MEDICAL EXPENSE Medical claims expense Medical practice costs Total Medical Expense GROSS PROFIT OPERATING EXPENSES Payroll, payroll taxes and benefits General and administrative Marketing and advertising 52 26 Total Operating Expenses OPERATING INCOME BEFORE GAIN ON SALE OF HMO SUBSIDIARY Gain on sale of HMO subsidiary - - - 62 OPERATING INCOME OTHER INCOME (EXPENSE) Investment income, net 53 Other (expense) Total Other Income 43 INCOMEBEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE NET INCOME $ EARNINGS PER SHARE Basic $ Diluted $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 METROPOLITAN HEALTH NETWORKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (unaudited) (unaudited) (in thousands) CASH FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Unrealized (gains) losses on short-term investments ) 33 Share-based compensation expense Excess tax benefits from stock-based compensation ) ) Deferred income taxes ) Gain on sale of HMO subsidiary - ) Changes in operating assets and liabilities: Due from Humana ) ) Prepaid income taxes ) - Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable ) Accrued payroll and payroll taxes ) Income taxes payable - ) Accrued expenses Net cash provided by operating activities CASH FLOWS (USED IN)/PROVIDED BY INVESTING ACTIVITIES: Capital expenditures ) ) Cash paid for physician practices acquired, net of cash acquired ) - (Purchase) sale of short-term investments ) Net cash (used in)/provided by investing activities ) CASH (USED IN) FINANCING ACTIVITIES: Deferred financing costs ) - Repayments of long-term debt ) ) Excess tax benefits from stock-based compensation Restricted cash released as security for letter of credit Stock repurchases ) ) Proceeds from exercise of stock options ) Net cash (used in) financing activities ) ) NET (DECREASE) INCREASE IN CASH AND EQUIVALENTS ) CASH AND EQUIVALENTS - beginning of period CASH AND EQUIVALENTS - end of period $ $ Supplemental Disclosure of Non-Cash Investing and Financing Activities Issuances of notes payable for physician practice acqusitions $ $
